Wood, J., (after stating the facts.) We are asked to reverse only upon the ground that the court had no jurisdiction. The appellants contend that there was a complete and adequate remedy at law, and for that reason the court of chancery should have transferred the cause to the law court. For the purpose of this motion we must look only to the complaint, and treat its allegations as true. It sets up the trust relation, and shows that the money sued for was obtained through fraudulent representations, and was received and is held in a fiduciary capacity. That was sufficient to give the chancery court jurisdiction. Having jurisdiction of the subject-matter, it does not have to give it up because a court of law could also give complete and adequate redress. This court as early as Bently v. Dillard, 6 Ark. 79, and Hempstead v. Watkins, id. 317, 42 Am. Dec. 696, held that “if a court of law and a court of equity have concurrent jurisdiction over the subject-matter, the party may make his election as to the tribunal which shall determine the controversjr, and cannot be compelled to submit to an adjudication at law, when he prefers going into chancery.” This' doctrine is as sound now as it was then. There has been nothing in the constitution, statutes or decisions to change it. Originally, all matters growing out of trust relations were exclusively of équitable cognizance. But, as Judge Story remarked, “in modern times courts of law frequently interfere, and grant a remedy under circumstances in which it would certainly have been denied in earlier periods. And sometimes the legislature by express enactments has conferred on courts of law the same remedial faculty which belongs to courts of equity. Now (as we have seen) in neither case, if the courts of equity originally obtained and exercised jurisdiction, is that jurisdiction overturned or impaired by this change of the authority at law in regard to legislative enactments; for, unless there are prohibitory or restrictive words used, the uniform interpretation is that they confer concurrent and not exclusive remedial authority. And it would be still more difficult to maintain that a court of law bjr its own act could oust or repeal a jurisdiction already rightfully attached in equity." 1 Story, Eq. Jur. § 80, and authorities cited in note. In McCrea v. Purmort, 16 Wend. 460, a bill was filed to recover of the defendant certain moneys which he had received as trustee of the complainant. Mr. Justice Cowen, for the court, said: “It is objected that the complainant had an adequate remedy at law. I need hardly say that the argument in that form is far from precluding relief by bill in equity. If the complainant had a remedy at law by action for money had and received, which I think he had, yet equity has a clear concurrent jurisdiction. That is founded on the fact that McCrea took the money as a trustee. The action for money he had received is in the nature of a bill in equity.” In Varet v. New York Insurance Co., 7 Paige, 560, a cargo upon which the defendant had written a policy was seized under the Berlin and Milan decrees and condemned. The plaintiff and defendant having adjusted the loss at $5,000, compensation to that amount was made by the Franch government, and paid over to the defendant. On bill filed to recover the. money from the defendant, it was objected that the complainant’s remedy was at law. Chancellor Walworth said: “The equitable action of assumpsit is now allowed in many cases of this kind where the remedy originally was in equity only. But the fact that a remedy now exists at law in such eases does not deprive this court of its ancient jurisdiction to grant relief here, or, in the language of an English chancellor [Lord Eldon], this court is not at liberty to give up its jurisdiction because courts of law have fallen in love with it.” Hubbard v. U. S. Mortgage Co., 14 Ill. App. 40; see also New York Insurance Co. v. Roulet, 34 Wend. 504. More might be said, but see 2 Beach on Trusts and Trustees; First Cong. Soc. v. Trustees, 40 Mass. (23 Pick.), 148; Harrison v. Rowan, 4 Wash. (C. C.), 202; Kemp v. Pryor, 7 Ves. 237; Irick v. Block, 17 N. J. Eq. 189; 1 Pom. Eq. § 377, and cases cited in note; Bisp. Eq. 56; Sweeny v. Williams, 36 N. J. Eq. 627, and numerous authorities cited; Myrick v. Jacks, 33 Ark. 429. Affirmed.